Case 5:18-cv-01194-GEKP Document 280 Filed 09/16/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARTIN J. WALSH, :
Secretary of Labor,! : CIVIL ACTION
Plaintiff
v.
EAST PENN MANUFACTURING

CO., INC., : No. 18-1194
Defendant :

ORDER
AND NOW, this wey of September, 2021, upon consideration of East Penn’s
Motion for Reconsideration for the Limited Purpose of Addressing Clear Errors of Law and Fact
(Doc. No. 275), the Secretary’s Response in Opposition (Doc, No. 277), and East Penn’s Reply in
Support of its Motion (Doc. No. 278), and for the reasons set forth in the accompanying

Memorandum, it is ORDERED that East Penn’s Motion for Reconsideration (Doc. No. 275) is

 

 

DENIED.
eZ
iy }
im PA ~PRATTER
[vss SFATES DISTRICT JUDGE
1 The latest Secretary of Labor, Martin J. Walsh, is substituted for Eugene Scalia as the plaintiff in

this action. Fed. R. Civ. P. 25(d).

 
